Name: Commission Regulation (EC) NoÃ 609/2009 of 8Ã July 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  iron, steel and other metal industries;  natural environment
 Date Published: nan

 11.7.2009 EN Official Journal of the European Union L 180/3 COMMISSION REGULATION (EC) No 609/2009 of 8 July 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Product in granular form consisting of (% by weight):  anhydrous betaine 95,8  water 1,5  calcium stearate (anti-caking agent) 1,0 and the rest being impurities. The product is used in preparations of a kind used in animal feeding. 2923 90 00 Classification is determined by the General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Notes 1(a) and 1(f) to Chapter 29 and the wording of CN codes 2923 and 2923 90 00. The product contains besides anhydrous betaine and water only calcium stearate (anti-caking agent) and impurities and consequently meets the wording of Notes 1(a) and 1(f) to Chapter 29. Betaine is not a vitamin or a provitamin of heading 2936. It is a quarternary intramolecular ammonium salt [see also the Harmonized System Explanatory Notes (HS EN) to heading 2923, fourth paragraph (6)]. Consequently, the product is to be classified in heading 2923.